t c summary opinion united_states tax_court thomas n coccia petitioner v commissioner of internal revenue respondent docket no 9357-03s filed date thomas n coccia pro_se jason m kuratnick for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in and additions to petitioner's federal_income_tax for taxable_year as follows additions to tax1 year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure 1figures are rounded to the nearest dollar after concessions the issues for decision are whether petitioner is required to report wages he received required to report gambling winnings he received required to report interest he received required to report self- employment income he received entitled to deduct certain trade_or_business_expenses on schedule c profit or loss from business and liable for self-employment_tax pursuant to sec_1401 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in philadelphia pennsylvania 1respondent concedes that petitioner is not liable for the addition_to_tax for failure_to_pay_tax under sec_6651 petitioner concedes that any deficiency redetermined by the court is subject_to the addition_to_tax under sec_6651 for failure_to_file a tax_return timely and the addition_to_tax under sec_6654 for failure to pay estimated_taxes petitioner a philadelphia police officer failed to file timely a federal_income_tax return for taxable_year respondent determined petitioner's income on the basis of information returns submitted to respondent by third party payors respondent also determined that petitioner is liable for the above-listed additions to tax on date after respondent issued petitioner a statutory_notice_of_deficiency petitioner submitted a tax_return for march return respondent has not processed the march return and no tax has been assessed as a result of petitioner's submission of the march return after the petition was filed respondent filed an answer conceding that petitioner is not liable for an addition_to_tax under sec_6651 and asserting an increase in the addition_to_tax under sec_6651 of dollar_figure at trial petitioner submitted an additional tax_return he referred to as an amended_return for taxable_year a petitioner's income for the taxable_year wages in petitioner received wages of dollar_figure from society hill towers he also received wages of dollar_figure from the city of philadelphia federal_income_tax of dollar_figure was withheld from petitioner's wages gambling winnings during respondent received from showboat casino three forms w2-g statement for recipients of certain gambling winnings two of the forms w2-g were dated date and reported that petitioner had won a total of dollar_figure the third form w2-g dated date reported that petitioner had an additional dollar_figure of gambling winnings on his march return petitioner reported dollar_figure of gambling winnings and an equivalent amount of gambling_losses petitioner's amended_return reflected the winnings as dollar_figure petitioner did not maintain a diary or any other contemporaneous record reflecting either his gambling winnings or losses during the taxable_year interest_income petitioner received taxable interest_income of dollar_figure during the taxable_year b petitioner's deductions for the taxable_year itemized_deductions the parties agree that petitioner is entitled to the following itemized_deductions expense state_and_local_income_taxes real_estate_taxes home mortgage interest gifts to charity total amount dollar_figure big_number big_number big_number big_number schedules c petitioner attached schedules c to the march return and to the amended_return he submitted to respondent the activities reported therein included security brokerage services and the operation of a newsstand a security brokerage services respondent received a form_1099 miscellaneous income from rba associates inc reporting that petitioner received nonemployee compensation of dollar_figure in on the march return petitioner attached a schedule c for the principal business of retail stand reporting income of dollar_figure costs of goods sold of dollar_figure and expenses of dollar_figure attached to his amended_return is a schedule c-ez net profit from business for the principal business of security reflecting gross_receipts of dollar_figure and total expenses of dollar_figure petitioner does not have any records pertaining to this transaction other than the form_1099 he did not report any self-employment_tax liability on the march return he submitted to respondent or on the amended_return he submitted at trial b newsstand in petitioner attempted to open a newsstand in south philadelphia petitioner does not have any records pertaining to his expenses for the newsstand petitioner never commenced operation of the newsstand on his amended_return petitioner reported a net_loss of dollar_figure for the business a burden_of_proof discussion the commissioner's determinations are presumed correct and generally taxpayers bear the burden of proving otherwise 290_us_111 moreover deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deduction claimed 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the burden_of_proof may shift to the commissioner under sec_7491 because petitioner failed to comply with the requirements of sec_7491 however sec_7491 is inapplicable b petitioner's income pursuant to sec_61 gross_income includes all income from whatever source derived unless excludable by a specific provision of the internal_revenue_code petitioner does not dispute that during he received wages of dollar_figure gambling winnings of dollar_figure interest_income of dollar_figure and nonemployee compensation of dollar_figure petitioner did not present any argument that these amounts are not includable in income the court therefore concludes that petitioner is required to include these amounts in income while petitioner does not dispute that his gambling winnings should be included in his income he does assert that his gambling winnings should be offset by his gambling_losses sec_165 allows taxpayers to deduct losses from wagering transactions to the extent of the gains from such transactions in order to establish entitlement to a deduction for wagering losses in this court the taxpayer must prove the losses sustained during the taxable_year 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_19 the taxpayer must also prove that the amount of wagering losses claimed as a deduction does not exceed the amount of the taxpayer's gains from wagering transactions sec_165 implicitly this requires the taxpayer to prove both the amount of losses and the amount of winnings 68_tc_867 donovan v commissioner t c memo 2pursuant to sec_6211 petitioner's withheld tax on wages of dollar_figure is not taken into consideration in determining the deficiency it is however applied in calculating the amount required to be paid sec_31 the addition_to_tax under sec_6651 is calculated on the net amount of tax due sec_6651 affd per curiam 359_f2d_64 1st cir otherwise there would be no way of knowing whether the sum of the losses deducted on the return is greater or less than the taxpayer's winnings schooler v commissioner supra pincite petitioner did not maintain a diary or any other contemporaneous record reflecting either his winnings or his losses from gambling during the taxable_year the only evidence presented at trial was petitioner's testimony on which we decline to rely although the court acknowledges that petitioner most likely had some gambling_losses during the year we are unable to determine either with specificity or by estimation the amount of those losses on the basis of the record at hand petitioner has not met his burden_of_proof on this issue see mayer v commissioner tcmemo_2000_295 affd 29_fedappx_706 2d cir zielonka v commissioner tcmemo_1997_81 see also finesod v commissioner tcmemo_1994_66 c petitioner's business_losses the schedule c attached to petitioner's amended_return reported trade_or_business_expenses that resulted in a loss of dollar_figure for his newsstand business petitioner claimed entitlement to this business loss for the first time shortly before trial and argued the issue at trial respondent questioned petitioner regarding substantiation of the expenses the court deems the issue raised and tried by consent of the parties under rule b and properly before the court see christensen v commissioner tcmemo_1996_254 affd without published opinion 142_f3d_442 9th cir sec_162 allows a taxpayer deductions for ordinary and necessary business_expenses paid during the taxable_year in carrying_on_a_trade_or_business generally a taxpayer must establish that deductions claimed pursuant to sec_162 are for ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 income_tax regs under sec_6001 a taxpayer bears the sole responsibility for maintaining his business records petitioner says he purchased an existing newsstand but does not have any records to show how much he paid for it he testified that the newsstand was burglarized twice before he was able to commence operations petitioner filed burglary reports with the police and gave them estimates as to the value of the items taken including the strongbox containing all of his receipts if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis 85_tc_731 without such a basis such an allowance would amount to unguided largesse 245_f2d_559 5th cir in light of the complete absence of any documents or reasonable evidence substantiating petitioner's claimed expenses the court concludes that petitioner is not entitled to deduct any schedule c expenses for d self-employment_tax generally a sole_proprietor who derives income from a trade_or_business is considered to have received self-employment_income sec_1_1401-1 sec_1_1402_c_-1 income_tax regs self-employed individuals are also liable for self-employment_tax pursuant to sec_1401 as part of their federal_income_tax liability sec_1_1401-1 sec_1_6017-1 income_tax regs subject_to statutory exclusions the amount of self-employment_tax an individual owes is based on his net_earnings_from_self-employment sec_1402 net_earnings_from_self-employment include the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed which are attributable to the trade_or_business id sec_1_1402_a_-1 income_tax regs petitioner was paid for brokering security services he says he served as a middleman and did not realize any profit from this one-time assignment because all the revenue he received was paid out to the workers petitioner had hoped that this assignment would result in subsequent security jobs but such was not the case petitioner however does not have any records documenting any deductible expenses he may have paid therefore the court holds that petitioner is liable for self-employment_tax on the income he earned providing the security services reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
